EXHIBIT 10.19
For Grants Made After December 12, 2005
to the CEO, COO or CFO
COINSTAR, INC.
1997 AMENDED AND RESTATED EQUITY INCENTIVE PLAN
STOCK OPTION GRANT NOTICE FOR GRANT TO CEO, COO OR CFO
     Coinstar, Inc. (the “Company”) hereby grants to Participant an Option (the
“Option”) to purchase shares of the Company’s Common Stock. The Option is
subject to all the terms and conditions set forth in this Stock Option Grant
Notice (this “Grant Notice”) and in the Stock Option Agreement and the Company’s
1997 Amended and Restated Equity Incentive Plan (the “Plan”), which are attached
to and incorporated into this Grant Notice in their entirety.

             
Participant:
           
 
           
 
           
Identification Number (SS#):
           
 
           
 
           
Address:
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
Option Number:
           
 
           
 
           
Grant Date:
           
 
           
 
           
Type of Option:
           
 
           
 
           
Number of Shares Subject to Option:
           
 
           
 
           
Exercise Price (per Share):
           
 
           
 
           
Total Option Price:
           
 
           
 
           
Vesting Commencement Date:
           
 
           
 
            Vesting and Exercisability Schedule:   [The Share Option shall be
exercisable in accordance with a vesting schedule under which one-fourth (1/4)
of the Share Options will vest on the first anniversary of the Grant Date, and
one-fourth (1/4) of the Share Options will vest on each of the second, third and
fourth anniversaries of the Grant Date.]
 
            Option Expiration Date:  
                                             (subject to earlier termination in
accordance with the terms of the Plan and the Stock Option Agreement)

Additional Terms/Acknowledgement: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Option
Agreement, the Plan and the Plan Summary. Participant further acknowledges that
as of the Grant Date, this Grant Notice, the Stock Option Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the Option and supersede all prior oral and written agreements on the subject.

         
COINSTAR, INC.
  PARTICIPANT    

         
[Electronic signature]
  [Electronic signature]    
 
       
Attachments:
       
1. Stock Option Agreement
       
2. 1997 Amended and Restated Equity Incentive Plan
       
3. Plan Summary
       

 



--------------------------------------------------------------------------------



 



COINSTAR, INC.
1997 Amended and Restated Equity Incentive Plan
STOCK OPTION AGREEMENT FOR AWARDS TO CEO, COO OR CFO
     Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Coinstar, Inc. has granted you an Option under its 1997
Amended and Restated Equity Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock (the “Shares”) at the exercise price
indicated in your Grant Notice. Capitalized terms not explicitly defined in this
Stock Option Agreement have the same definitions as in the Plan.
     The details of the Option are as follows:
     1. Vesting and Exercisability. Subject to the limitations contained herein,
the Option will vest and become exercisable as provided in your Grant Notice,
except that vesting will cease upon termination of your employment or service
relationship with the Company and the unvested portion of the Option will
terminate.
     2. Securities Law Compliance. At the present time, the Company has an
effective registration statement with respect to the Shares. The Company intends
to maintain this registration but has no obligation to do so. In the event that
such registration is no longer effective, you will not be able to exercise the
Option unless exemptions from registration under federal and state securities
laws are available; such exemptions from registration are very limited and might
be unavailable. The exercise of the Option must also comply with any other
applicable laws and regulations governing the Option, and you may not exercise
the Option if the Company determines that such exercise would not be in material
compliance with such laws and regulations.
     3. Incentive Stock Option Qualification. If so designated in your Grant
Notice, all or a portion of the Option is intended to qualify as an Incentive
Stock Option under federal income tax law, but the Company does not represent or
guarantee that the Option qualifies as such.
     If the Option has been designated as an Incentive Stock Option and the
aggregate Fair Market Value (determined as of the Grant Date) of the shares of
Common Stock subject to the portions of the Option and all other Incentive Stock
Options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a Nonstatutory Stock Option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for Incentive Stock Options. A portion of the Option may be
treated as a Nonstatutory Stock Option if certain events cause exercisability of
the Option to accelerate.
     4. Notice of Disqualifying Disposition. To the extent the Option has been
designated as an Incentive Stock Option, to obtain certain tax benefits afforded
to Incentive Stock Options, you must hold the Shares issued upon the exercise of
the Option for two years after the Grant Date and one year after the date of
exercise. You may be subject to the alternative minimum tax at the time of
exercise. You should obtain tax advice when exercising the Option and prior to
the disposition of the Shares. By accepting the Option, you agree to promptly
notify the Company if you dispose of any of the Shares within one year from the
date you exercise all or part of the Option or within two years from the Grant
Date.
     5. Method of Exercise. You may exercise the Option by giving written notice
to the Company, in form and substance satisfactory to the Company, which will
state your election to exercise the Option and the number of Shares for which
you are exercising the Option. The written

 



--------------------------------------------------------------------------------



 



notice must be accompanied by full payment of the exercise price for the number
of Shares you are purchasing. You may make this payment in any combination of
the following: (a) by cash; (b) by check acceptable to the Company; (c) if
permitted by the Plan Administrator, by using shares of Common Stock you have
owned for at least six months; (d) if the Common Stock is registered under the
Exchange Act, by instructing a broker to deliver to the Company the total
payment required; or (e) by any other method permitted by the Plan
Administrator.
     6. Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Option will terminate automatically and without further
notice immediately upon termination of your employment or service relationship
with the Company for any reason (the “Employment Termination Date”). You may
exercise the vested portion of the Option as follows:
          (a) General Rule. You must exercise the vested portion of the Option
on or before the earlier of (i) three months after your Employment Termination
Date and (ii) the Option Expiration Date;
          (b) Disability. If your employment or service relationship terminates
due to Retirement or Disability, you must exercise the vested portion of the
Option on or before the earlier of (i) twelve months after your Employment
Termination Date and (ii) the Option Expiration Date; and
          (c) Death. If your employment or service relationship terminates due
to your death, the vested portion of the Option must be exercised on or before
the earlier of (i) twelve months after your Employment Termination Date and
(ii) the Option Expiration Date.
     It is your responsibility to be aware of the date the Option terminates.
     7. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution, except that Nonstatutory Stock Options may be
transferred to the extent permitted by the Plan Administrator. The Plan provides
for exercise of the Option by a designated beneficiary or the personal
representative of your estate.
     8. Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.
     9. Company Transaction. In the event of a merger, reorganization or sale of
substantially all of the assets of the Company (a “Company Transaction”), 100%
of any unvested Option shall automatically become fully vested and exercisable.
     10. Option Not an Employment or Service Contract. Nothing in the Plan or
any Award granted under the Plan will be deemed to constitute an employment
contract or confer or be deemed to confer any right for you to continue in the
employ of, or to continue any other relationship with, the Company or any
related corporation or limit in any way the right of the Company or any related
corporation to terminate your employment or other relationship at any time, with
or without Cause.
     11. No Right to Damages. You will have no right to bring a claim or to
receive damages if you are required to exercise the vested portion of the Option
within three months (one year in the case of Retirement, Disability or death) of
the Employment Termination Date or if any

-2 -



--------------------------------------------------------------------------------



 



portion of the Option is cancelled or expires unexercised. The loss of existing
or potential profit in Awards will not constitute an element of damages in the
event of termination of employment or service relationship for any reason even
if the termination is in violation of an obligation of the Company or a related
corporation to you.
     12. Binding Effect. This Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors and assigns.
     [Insert these sections for non-US Residents: 13. Limitation on Rights; No
Right to Future Grants; Extraordinary Item of Compensation. By entering into
this Agreement and accepting the grant of the Option evidenced hereby, you
acknowledge: (a) that the Plan is discretionary in nature and may be suspended
or terminated by the Company at any time; (b) that the grant of the Option is a
one-time benefit which does not create any contractual or other right to receive
future grants of options, or benefits in lieu of options; (c) that all
determinations with respect to any such future grants, including, but not
limited to, the times when options will be granted, the number of shares subject
to each option, the option price, and the time or times when each option will be
exercisable, will be at the sole discretion of the Company; (d) that your
participation in the Plan is voluntary; (e) that the value of the Option is an
extraordinary item of compensation which is outside the scope of your employment
contract, if any; (f) that the Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (g) that the vesting of the Option ceases upon
termination of employment or service relationship with the Company for any
reason except as may otherwise be explicitly provided in the Plan or this
Agreement or otherwise permitted by the Plan Administrator; (h) that the future
value of the Shares underlying the Option is unknown and cannot be predicted
with certainty; and (i) that if the Shares underlying the Option do not increase
in value, the Option will have no value.
     14. Employee Data Privacy. You understand that the Company and its
subsidiaries and affiliates (“the Data Holder”) hold certain personal
information (“Data”) in connection with the Plan. You further understand that
recipients of Data may be located in the European Economic Area or elsewhere,
such as the US. You hereby authorise recipients (including the Data Holder) to
receive, possess, use and transfer the Data (including any requisite transfer to
a broker or other third party) as may be required for the administration of the
Plan and/or the subsequent holding of shares on your behalf, in electronic or
other form, for the purposes of administering the Plan. You understand that
withdrawal of this consent may affect your ability to participate in the Plan.
     [Insert this section for UK residents only 15. Tax Withholding. Where, in
relation to this Option, the Company or any subsidiary or affiliate is liable to
account to the Inland Revenue for any sum in respect of any income tax and
national insurance contributions under Pay As You Earn, you hereby agree that
the Company or any subsidiary or affiliate shall be entitled to withhold or
collect such income tax and national insurance contributions in the manner
indicated below:

  (i)   by deduction from salary or any other payment payable to you at any time
on or after the date on which any income tax charge arises in respect of the
Plan;     (ii)   directly from you by payment in cleared funds, or     (iii)  
by arranging for the sale of some of the shares which you are entitled to
receive on the exercise of the Option.]]

-3 -



--------------------------------------------------------------------------------



 



COINSTAR, INC.
1997 AMENDED AND RESTATED EQUITY INCENTIVE PLAN
ELECTRONIC CONSENT
     Coinstar, Inc. (“Coinstar”) is rapidly moving to a paperless standard for
many employment-related documents. Accordingly, Coinstar issues this electronic
signature consent form to you for your consideration:
          By using my electronic signature on this consent form, I authorize
Coinstar, Inc. to:

  1.   accept my electronic signatures as binding and final on any employment
administration form, ESPP subscription agreement or stock option agreement
between myself and Coinstar (or any third party agent acting on Coinstar’s
behalf); and     2.   process all employment-related transactions or any other
electronic submission which I have approved using an electronic signature
process. and

     My electronic signature may be represented by: (a) an electronic
push-button in                     form or email; or (b) an interactive voice
response (IVR) approval, an Internet (web), a kiosk approval consisting of my
social security number (or equivalent personal identification number), Coinstar
employee ID number and a four-digit PIN (Personal Identification Number).
     I understand that I have the right, within ten days of issuing my
electronic signature to separately issue a written request for and receive an
electronic or paper confirmation that my electronic signature has been duly
received by Coinstar.
     I understand that it will be my responsibility to use, protect and
periodically update my password or any other form of individual identity
security method which is used with each electronic communication process. By
electronically signing below, I acknowledge and approve the immediate use by
Coinstar of my electronic signature only for the purposes as outlined herein.
     The date of this consent form shall be the date received by Coinstar.
THE SUBMIT BUTTON WILL APPEAR WHEN YOU SIGN THIS DOCUMENT.
Electronically Signed By:
Employee ID Number:

 